                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
In Re:                                              Case No. 21-40151-MAR

PATRICK STEWART,                                    Chapter 13

                 Debtor.                            Honorable Mark A. Randon
                                               /
         NOTICE OF STATE OF MICHIGAN UNFILED TAX RETURNS
   Debtor failed to file an income tax return for tax period(s) 2017, 2018 &

2019 as required by 11 USC 1308 and/or MCL 206.1 et seq. Failure to file

tax returns may result in the Michigan Department of Treasury either

objecting to the Debtor's Plan or filing a Motion to either Convert or Dismiss

the case.

Debtor(s) is/are required to submit the following documents with the return(s):

            · Schedules and/or credit forms with supporting documents
            · All W-2s
            · Federal Returns

I. SIGNED TAX RETURNS SHOULD BE SUBMITTED TO:
                           Michigan Department of Attorney General
                                      Collections Division
                                  Cadillac Place, Suite 10-200
                                     3030 W. Grand Blvd
                                      Detroit, MI 48202
                                  Attn: Juandisha M. Harris
                                               OR
                              Via email: HarrisJ12@michigan.gov




                                               1
 21-40151-mar     Doc 18     Filed 02/05/21   Entered 02/05/21 09:39:16   Page 1 of 2
 Failure to submit the required documentation could result in a denial of a

 refund or increase the amount of tax owed.

II. IF YOU NEED ADDITIONAL INFORMATION TO FILE YOUR
RETURNS:
                   W-2 or 1099--Contact your EMPLOYER(S)
            IF NOT RECEIVED, CONTACT THE IRS AT 313-237-0800 or
                                 800-829-1040
                           IRS WEBSITE: www.irs.gov

                                                  Respectfully submitted,

                                                  DANA NESSEL
                                                  Attorney General

                                                  /s/ Juandisha M. Harris
                                                  Juandisha M. Harris (P62978)
                                                  Assistant Attorney General
                                                  Cadillac Place, Ste. 10-200 3030
                                                  W. Grand Blvd.
                                                  Detroit, MI 48202
                                                  Telephone: (313) 456-0140
                                                  E-mail: HarrisJ12@michigan.gov
Dated: February 05, 2021




                                              2
 21-40151-mar    Doc 18    Filed 02/05/21   Entered 02/05/21 09:39:16       Page 2 of 2
